Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #3of our report dated March 22, 2008 relating to the consolidated financial statements of MDHoldings, Corp.and subsidiary. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A Certified Public Accountants Boynton Beach, Florida July 1,
